468 S.E.2d 793 (1996)
STATE of North Carolina
v.
Michael David SERZAN.
No. 548P95.
Supreme Court of North Carolina.
April 3, 1996.
Michael David Serzan, pro se.
William N. Farrell, Jr., Senior Deputy Attorney General, Peter S. Gilchrist, III, District Attorney, for State.
Prior report: 119 N.C.App. 557, 459 S.E.2d 297.

ORDER
Upon consideration of the petition filed by Defendant (Serzan) Pro Se in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of April 1996."